Citation Nr: 0936921	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-21 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Appellant should be recognized as the Veteran's 
surviving spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran, served on active duty from March 1967 to April 
1969.  He died in July 2004.  The Appellant is seeking 
recognition as the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in April 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Appellant withdrew her request for a 
hearing.

Since the issuance of the statement of the case in January 
2006, the Appellant has submitted additional argument and 
evidence without a waiver of the right to have the additional 
evidence reviewed by the RO.  As the additional evidence is 
cumulative of evidence already of record and it does not have 
a bearing on the appellate issue, referral of the additional 
evidence to the RO for initial consideration is not 
warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran and Appellant were married in October 1986.

2.  The Veteran and Appellant separated sometime between 1988 
and 1991.

3.  The Veteran died in July 2004. 

4.  Before the Veteran died, the Veteran and the Appellant 
did not live together continuously, but the separation was by 
mutual consent and the parties lived apart without a showing 
of intent on the part of the Appellant to desert the Veteran. 





CONCLUSION OF LAW

The Appellant is entitled to recognition as the surviving 
spouse of the Veteran.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.50, 3.53 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

A surviving spouse for VA purposes is defined as a person of 
the opposite sex who was the spouse of the Veteran at the 
time of the Veteran's death; who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse; has not remarried; or has not 
since the death of the Veteran lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of another person.  38 C.F.R. § 3.50. 

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53. 



Factual Background

The Veteran and Appellant were married in October 1986.  

In March 1994, the Veteran submitted an application for VA 
benefits wherein he indicated that while he was married, he 
did not live with his wife and they had separated 3 years 
prior because of personal reasons.  He denied knowledge of 
the Appellant's address and he did not contribute to her 
support.  

VA records show that on examination in September 1994 the 
Veteran held himself out as divorced.  

In a VA from in April 2002, the Veteran indicated that he was 
divorced, that he did not live with his former spouse, and he 
did not know where the Appellant lived.  

VA records show that in September 2002 the Veteran was living 
with his aunt when she died several weeks previously.   

According to the death certificate, the Veteran died in July 
2004.  The Veteran's marital status was listed as divorced.  

In December 2005, the Appellant submitted a claim for VA 
death benefits.  She reported being separated from the 
Veteran since January 1988 due to personality differences.  

In a statement in March 2006, the Appellant stated that she 
had separated from the Veteran because the Veteran was unable 
to stay in one place too long.  She stated that she had vowed 
to the Veteran that she would always be there for him.  



In a statement,  M.O., the Appellant's sister, stated that 
the Veteran and the Appellant were married until he died.  In 
a statement in April 2004, the Appellant's neighbor from 1979 
to 1987 also stated that the Veteran and the Appellant were 
still married at the time of his death.  She indicated that 
the Veteran would leave the household for one or two weeks 
and would later return.   

In a statement in March 2009, the Appellant stated that after 
she separated from the Veteran in 1989 due to personality 
clashes, he continued to come and go. 

Analysis

The marriage certificate shows that the Veteran and Appellant 
were married in 1986.  Despite the statements made by the 
Veteran during his lifetime that he was divorced, there is 
nothing in the record to show that the marriage was legally 
terminated.  

The record does clearly show that the Veteran and Appellant 
were separated and they were not continuously living together 
from the date of marriage in 1986 to the date of the 
Veteran's death in 2004.  

While there was a separation, there is no evidence that the 
separation was due to the misconduct of, or procured by, the 
Veteran without fault of the spouse.  And there is no 
evidence that the Appellant remarried after the Veteran died. 

Under 38 C.F.R. § 3.53, if the evidence establishes that the 
separation was by mutual consent and that the parties lived 
apart for any reason without a showing of intent on the part 
of the surviving spouse to desert the veteran, the continuity 
of the cohabitation will not be considered as having been 
broken.  

As for the reason for separation, during his lifetime, the 
Veteran stated that he was separated from the Appellant 
because of personal reasons.  The Appellant stated that she 
was separated from the Veteran due to personality 
differences.  

What ever the reason, the separation appeared to be by mutual 
consent.  The remaining question is whether that the 
Appellant deserted the Veteran.  
The Appellant stated that she had vowed to the Veteran that 
she would always be there for him.  The Appellant's statement 
is credible and there is no contradictory evidence. 

For the above reasons, the evidence establishes that the 
Veteran and Appellant were separated by mutual consent 
without a showing of intent on the part of the Appellant to 
desert the Veteran, therefore continuity of cohabitation will 
not be considered as having been broken.  

With continuity of cohabitation established under 38 C.F.R. 
§ 3.53(b), the Appellant is deemed to have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death, which meets the requirements for 
recognition as the Veteran's surviving spouse under 38 C.F.R. 
§ 3.50. 



ORDER

The Appellant is recognized as the surviving spouse of the 
Veteran, and the appeal is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


